DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This is in response to applicant’s amendment/response filed on 11/16/2022, which has been entered and made of record. Claims 1, 10, and 19 have been amended. Claim 20 has been cancelled. No Claim has been added. Claims 1-19 are pending in the application. 
The rejections of Claims 12-18 under 35 U.S.C. §112(b) have already been withdrawn.
Response to Arguments
Applicant’s arguments (Remarks, p. 7-8) with respect to the independent claims 1, 10, and 19, and the dependent claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Applicant’s arguments directed to amended limitation have been addressed in the detail rejection below with new reference by Lavu et al.
The arguments regarding dependent claims for the virtue of their dependency are moot because the independent claims are not allowable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6, 8-10, 12-13, 15, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balent (US 20100280918 A1), in view of Li et al. (CN 111428621 A), and in view of Skaaksrud (US 20200019928 A1), and further in view of Lavu et al. (US 20190113349 A1).

Regarding Claim 10, Balent discloses A computing device (¶265 reciting “computing device”. Fig. 1), comprising:
an image sensor; (¶265 reciting “Referring to FIG. 1, Additional embodiments for the Keyless Data Entry (KDE) Device 2 include: optical character recognition via a image scanner, camera”)
an output assembly (¶265 reciting “Keyless data entry devices contain a human readable display.”); and
a processor (¶265 reciting “.Additional embodiments for the Buyer's Computer 1c include Apple.RTM. Macintosh.degree. PC's, Linux.RTM. PC's, Pocket PC's.RTM. Palm.RTM. personal digital assistants, or any other programmable, general or special purpose computing device.” A processor is an inherent feature of these computing devices.) configured to:
obtain order collection data (Fig. 27a showing a list, corresponding to an order collection data) containing (i) item identifiers corresponding to a set of target items and a set of non-target items, (the list barcode 27a6 and Not Bought Designator 27a2) (ii) a reference layout indicating, within a region of a facility, respective positions of the target items and the non-target items (27a4. ¶210 reciting “ aisle, side, shelf 27a4 for that store”), and (iii) item recognition data for the target items and the non-target items; (Product pictures 27a1, Fig. 27a showing weight and description text corresponding to recognition data)
However, Balent does not explicitly disclose to control the image sensor to acquire an image of a portion of the region; based on the item recognition data, detect an item from the image;
Li teaches “a shelf interaction device” (p. 2). Li teaches capturing an image of a shelf via an image capturing device S101; detecting an item on the basis of the image; and transmitting a prompt information (Abstract). Further, p. 8 teaches detecting an item, a lipstick of color A or B, based on a color, i.e. item recognition data.
It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to modify the device (taught by Balent) to capture an image of the region of the products, and detect an item from the image (taught by Li). The suggestions/motivations would have been to Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.
	However, Balent in view of Li does not explicitly disclose when the detected item is a target item, control the output assembly to present a prompt to collect the detected item;
	Skaaksrud teaches “systems, apparatus and methods in the field of tracking items (e.g., an object, a package, a person, a piece of equipment) and, more particularly, to various aspects involving systems, apparatus and methods for improved asset identification, location services” (¶2). Further, Skaaksrud recites “such a displayed message may be a type of an informed prompt (“Pickup Package X at Storage Location 01 in Storage Unit A”) or strategic instruction (“Place Package X in Storage Location 01 in Storage Unit A”) or (“Move Package X at Storage Location 01 in Storage Unit A to Storage Location 03 in Storage Unit B”). ” (¶536). In other words, Skaaksrud teaches a prompt to a user to collect an item or to provide location information. Furthermore, Skaaksrud teaches navigation to a final destination, and recites “it navigates towards a final destination (e.g., a loading area for conveyor system 6765).” (¶1289). In addition, Balent discloses the location information includes a reference layout for a selected target item. Thus the combination of Balent in view of Li and Skaaksrud would have taught to present a navigational guide towards to a target item based on a reference layout.
	Thus It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to modify the device (taught by Balent in view of Li) to provide a user with prompt to collect an item when it is detected or a prompt for a user to navigate to the destination (taught by Skaaksrud). The suggestions/motivations would have been to Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.
However, Balent in view of Li and Skaaksrud does not explicitly disclose when the detected item is a non-target item, control the output assembly to present the directional guidance towards a selected target item based on the item recognition data of the non-target items and the reference layout.
It is well known in the art to dynamically generate a navigation guidance based item recognition along the way. In addition, Lavu teaches “generate a map (or otherwise transform images of an indoor location into a 2D map of the location by performing object recognition techniques to identify the multiple layout features within the combined image, generating an intermediate map that presents the identified multiple layout features at fixed positions within the indoor location, estimating positions of one or more layout paths based within the indoor location based on the fixed positions of the multiple layout features within the indoor location, and generating the interactive map to include the multiple layout features and the one or more layout paths within the indoor location.” (¶33). In other words, Lavu teaches generating a map (corresponding to a directional guidance) based on item recognition, and the items are not target items.
It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to combine the teachings by Balent in view of Li and Skaaksrud and Lavu to present the directional guidance based on the item recognition data of the non-target items (taught by Lavu) and the reference layout (taught by Balent in view of Li an dSkaaksrud). The suggestions/motivations would have been to apply a known technique to a known device (method, or product) ready for improvement to yield predictable results.

Regarding Claim 12, Balent in view of Li and Skaaksrud and Lavu discloses The computing device of claim 10, wherein the processor is further configured to:
control a data capture module to scan the detected item; and
update a collection status indicator associated with the detected item.
(Balent, ¶245 disclosing scanning the product and update the shopping list, and reciting “The user may scan each product using the KDED 1b, and download these barcodes or other symbologies/tags into Buyer's Computer 1c to update the current shopping list with what was purchased and which items are carried forward to the next shopping list. ” Further, ¶247 reciting “The "B" is used to indicate that this barcode signifies the product was purchased,”)

Regarding Claim 13, Balent in view of Li and Skaaksrud and Lavu discloses The computing device of claim 12, wherein the processor is further configured to:
determine whether the collection status indicators of each of the target items indicate that the target items have been collected; and
when determination is affirmative, report completion to a server.
(Balent, ¶250 reciting “When Buyer has finished shopping, Buyer 1a captures "stop shopping" Quick-Scans 1L. When the file is uploaded, the router in the upload module recognizes the start and stop shopping codes so it knows that:
(1) Shopping list scans denote both purchases and route information. Information is sent to the inventory, store mapping and appropriate shopping list modules for further action; (2) Shopping list items which are not scanned indicate products which were not purchased, including items not in the store's inventory. Products are routed to the inventory module update and the shopping list module to be carried forward to the next shopping list;”)

Regarding Claim 15, Balent in view of Li and Skaaksrud and Lavu discloses The computing device of claim 10, wherein the processor is further configured to:
store an item identifier of the detected item in an observed layout;
repeat the image sensor control and item detection to detect a further detected item; and
update the observed layout with an item identifier of the further detected item.
(Balent, ¶40 disclosing store an barcode (an item identifier) in shopping list, such as shown in Fig. 27a, and reciting “The consumer is able to scan the product's Universal Product Code ("UPC") barcode with a portable scanner, to add the product to their shopping list.” It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to modify the device (taught by Balent in view of Li and Skaaksrud) to add the detected item identifiers to a list (taught by Balent).)

Claim 1, has similar limitations as of Claim(s) 10, therefore it is rejected under the same rationale as Claim(s) 10.
Claim 19, has similar limitations as of Claim(s) 10, therefore it is rejected under the same rationale as Claim(s) 10. (Balent, ¶39 reciting “The present invention comprises of a computerized buying and supply chain management system which uses existing computer, peripheral, software,”)
Claim 3, has similar limitations as of Claim(s) 12, therefore it is rejected under the same rationale as Claim(s) 12.
Claim 4, has similar limitations as of Claim(s) 13, therefore it is rejected under the same rationale as Claim(s) 13.
Claim 6, has similar limitations as of Claim(s) 15, therefore it is rejected under the same rationale as Claim(s) 15.

Regarding Claim 8, Balent in view of Li and Skaaksrud and Lavu discloses The method of claim 6, further comprising:
obtaining motion data from a motion sensor, the motion data indicating a direction of movement of the mobile computing device; and
determining a position of the further detected item based on the motion data.
(The limitations of this claim is merely tracking a direction of movement of a mobile device to a destination. It is well known in the art. In addition, Skaaksrud, ¶1407 teaching a tracking the patient’s location as the patient moves.)

Regarding Claim 9, Balent in view of Li and Skaaksrud and Lavu discloses The method of claim 6, further comprising:
determining that the observed layout does not match the reference layout; and 
generating a non-compliance alert.
(Li, p. 3 disclosing sending out an alert in case goods are put in a wrong position by comparing the type of the goods, and reciting “if the type of the goods related to the first position is different from the type of the goods put back, sending second prompt information of the wrong position of the goods put back.” The suggestions/motivations would have been the same as that of Claim 10 rejections.)

Claims 2 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balent (US 20100280918 A1), in view of Li et al. (CN 111428621 A), and in view of Skaaksrud (US 20200019928 A1) and Lavu, and further in view of Vartiainen (US 20150332368 A1).

Regarding Claim 11, Balent in view of Li and Skaaksrud and Lavu discloses The computing device of claim 10.wherein the processor is further configured to:
However, Balent in view of Li and Skaaksrud and Lavu does not explicitly disclose to
control a display of the output assembly to present the acquired image;
wherein the prompt to collect the detected item includes an overlay on the image at the position of the detected item.
Vartiainen teaches “A computer-based system and a method for providing product-related information to a user regarding at least one desired item” (ABS). Further, Vartiainen recites “presenting information related to the location of said desired item, by superimposing a graphical representation of information related to the location of said desired item onto the displayed image or video sequence on said display.” (¶44).
It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to modify the device (taught by Balent in view of Li, Skaaksrud and Lavu) to display the acquired image with an overlay on it at the position of the detected item (taught by Vartiainen). The suggestions/motivations would have been that “The location may be graphically represented on the image or video which makes it easy for the user when comparing the location data in the captured image or video to the actual point of sale in the store.” (¶45), and Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.

Claim 2, has similar limitations as of Claim(s) 11, therefore it is rejected under the same rationale as Claim(s) 11.

Claims 5, 7, 14 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balent (US 20100280918 A1), in view of Li et al. (CN 111428621 A), and in view of Skaaksrud (US 20200019928 A1) and Lavu, and further in view of Bronicki (US 20210369071 A1).

Regarding Claim 14, Balent in view of Li and Skaaksrud and Lavu discloses The computing device of claim 10.
However, Balent in view of Li and Skaaksrud and Lavu does not explicitly disclose wherein the processor is further configured, in order to control the output assembly to generate the directional prompt, to:
determine a position of the selected target item relative to the detected item from the reference layout; and
generate the directional prompt indicating a direction from the position of the detected item towards the position of the selected target item.
It is well known to a POSITA to generate a navigation guide based on detected location relative to the destination. In addition, Bronicki teaches “a method for providing visual navigation assistance in retail stores may comprise receiving a first indoor location of a user within a retail store; receiving a target destination within the retail store; providing first navigation data to the user through a first visual interface” (¶19). The concept of visual navigation assistance has been disclosed in the us-provisional-application US 63033055, dated 6/1/2020.
It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to combine the teachings from Balent in view of Li and Skaaksrud, Lavu and Bronicki to generate the directional prompt based on the position of the detected item and the position of the target item. The suggestions/motivations would have been to Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.

Regarding Claim 16, Balent in view of Li and Skaaksrud, Lavu and Bronicki discloses The computing device of claim 15, wherein the processor is further configured to:
determine the directional guide based on a comparison between the observed layout and the reference layout.
(Bronicki, ¶19. See Claim 14 rejections for detailed analysis.)

Regarding Claim 17, Balent in view of Li and Skaaksrud and Lavu and Bronicki discloses The computing device of claim 16, further comprising: 
a motion sensor;
wherein the processor is further configured to:
obtaining motion data from the motion sensor, the motion data indicating a direction of movement of the mobile computing device; and
determine a position of the further detected item based on the motion data.
(The limitations of this claim is merely tracking a direction of movement of a mobile device to a destination. It is well known in the art. In addition, Skaaksrud, ¶1407 teaching a tracking the patient’s location as the patient moves.)

Regarding Claim 18, Balent in view of Li and Skaaksrud and Lavu and Bronicki discloses The computing device of claim 16, wherein the processor is further configured to:
determine that the observed layout does not match the reference layout; and
generate a non-compliance alert.
(Li, p. 3 disclosing sending out an alert in case goods are put in a wrong position by comparing the type of the goods, and reciting “if the type of the goods related to the first position is different from the type of the goods put back, sending second prompt information of the wrong position of the goods put back.” The suggestions/motivations would have been the same as that of Claim 10 rejections.)

Claim 5, has similar limitations as of Claim(s) 14, therefore it is rejected under the same rationale as Claim(s) 14.
Claim 7, has similar limitations as of Claim(s) 16, therefore it is rejected under the same rationale as Claim(s) 16.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI WANG whose telephone number is (571)272-6022. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YI WANG/Primary Examiner, Art Unit 2611